AMENDED AND RESTATED
MASCO CORPORATION
RETIREMENT BENEFIT
RESTORATION PLAN
Effective January 1, 1995
As Amended and Restated
Effective October 22, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1 - ADOPTION OF PLAN
    1  
1.1 Adoption
    1  
1.2 Purpose
    1  
1.3 Construction
    1  
 
       
SECTION 2 - COVERAGE
    2  
2.1 Covered Employees
    2  
2.2 Commencement and Cessation of Coverage
    2  
 
       
SECTION 3 - BENEFITS
    3  
3.1 Amount
    3  
3.2 Timing and Form of Payments
    3  
3.3 Forfeitability
    4  
3.4 No Payment During Employment
    4  
3.5 Delay of Payment
    4  
 
       
SECTION 4 - SOURCE OF BENEFITS AND CHANGE OF CONTROL
    5  
4.1 Cost of Plan
    5  
4.2 Option to Fund Informally
    5  
4.3 Physical Examinations
    5  
4.4 No Employee Contributions or Loans
    5  
4.5 Change of Control
    5  
 
       
SECTION 5 - ADMINISTRATION
    8  
5.1 Plan Administrator and Named Fiduciary
    8  
5.2 Claims Procedure
    8  
5.3 Arbitration.
    9  
 
       
SECTION 6 - LIMITATION OF COVERED EMPLOYEE’S RIGHTS
    11  
6.1 No Contract of Employment
    11  
6.2 Unsecured Creditor
    11  
6.3 No Trust
    11  
 
       
SECTION 7 - AMENDMENT OR TERMINATION
    12  
7.1 Right to Amend or Terminate Plan
    12  
7.2 Limitations
    12  
7.3 Payment of Benefits Upon Termination
    12  
 
       
SECTION 8 - MISCELLANEOUS PROVISIONS
    13  
8.1 Independence of Benefits
    13  
8.2 Nonalienation of Benefits
    13  
8.3 Payments for the Benefit of Employee
    13  

i



--------------------------------------------------------------------------------



 



         
8.4 Use of Words
    13  
8.5 Headings
    13  
8.6 Savings Clause
    13  
 
       
SECTION 9 - DEFINITIONS
    14  
9.1 Code
    14  
9.2 Company
    14  
9.3 ERISA
    14  
9.4 Plan
    14  
9.5 Masco
    14  
9.6 Retirement
    14  
9.7 Change of Control
    14  
9.8 Deferred Compensation Trust
    15  
9.9 Beneficiary
    15  
9.10 Gross-Up Amount
    15  
9.11 Present Value
    15  
9.12 PBGC
    16  
9.13 Control Change
    16  
9.14 Covered Benefits
    16  
 
       
SECTION 10 - EXECUTION
    17  

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
MASCO CORPORATION RETIREMENT
BENEFIT RESTORATION PLAN
SECTION 1
ADOPTION OF PLAN
          1.1 Adoption. Masco Corporation (“Masco”) hereby adopts the Masco
Corporation Retirement Benefit Restoration Plan (“Plan”), originally effective
January 1, 1995 (“Effective Date”), as amended and restated herein effective
October 22, 2008 (“Restatement Effective Date”).
          1.2 Purpose. The sole purpose of the Plan is to provide benefits to a
select group of management or highly compensated employees, that would be
provided to such employees who terminate employment or retire after the
Effective Date under certain retirement plans of Masco Corporation and its
subsidiaries, which plans are set forth in Appendix “A” hereto and are qualified
plans under Section 401(a) of the Internal Revenue Code of 1986, as amended
(Code) (the “Qualified Plans”, “Qualified Pension Plans” or “Qualified Profit
Sharing Plans”), but for the benefit limitations of the Code, in order to
encourage the continued employment and diligent service of such employees with
Masco or the company (as hereinafter defined) following the Effective Date.
Accordingly (by way of example and not limitation), in no event shall the
provisions of the Plan be construed to benefit any employee whose termination of
employment occurred prior to the Effective Date. Effective as of the Restatement
Effective Date, the Plan as amended and restated herein shall apply to all those
employees then eligible to participate hereunder, as well as to all persons who
terminated employment prior to such date who retain a deferred vested right to
benefits under the Plan or to whom retirement benefits are being paid under the
Plan.
          1.3 Construction. The Plan shall be construed in accordance with
Michigan law, except where preempted by federal law. It is intended that the
Plan, except as permitted herein, shall be unfunded and maintained by Masco
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees, so that the Plan is exempt from
the requirements of Parts 2, 3 and 4 of the Employee Retirement Income Security
Act of 1974, as amended (ERISA). All provisions of the Plan shall be interpreted
in accordance with such intentions.

1



--------------------------------------------------------------------------------



 



SECTION 2
COVERAGE
          2.1 Covered Employees. The coverage of the Plan shall be limited to
highly-compensated or management employees of Masco and of those subsidiaries of
Masco the Qualified Plans of which are listed in Appendix “A”, who individually
(a) receives from Masco or the subsidiary of Masco which is the employer of such
person (“company”) annual compensation otherwise eligible for coverage under the
terms of such Qualified Plan which exceeds the applicable limit as provided by
Section 401(a)(17) of the Code, or (b) whose benefits or contributions under the
Qualified Plans are reduced due to the application of Section 415 of the Code
(hereinafter, “employee”).
          2.2 Commencement and Cessation of Coverage. An employee shall be
covered under the Plan commencing on the later of (a) the Effective Date or
(b) the earlier of the date that his plan-eligible compensation described in
paragraph 2.1 first exceeds the annual limitation amount described in paragraph
2.1 or the date his benefits or contributions under the Qualified Plans are
first reduced by the application of Code Section 415. An employee shall cease to
be covered by the Plan on his date of termination of employment from Masco or
the company and any of their subsidiaries. If prior to such termination an
employee ceases to qualify for coverage under the Plan due to some other event
(by way of examples and not as limitation, a decrease in Plan-eligible
compensation or the commencement of employment with Masco or the company or any
of their subsidiaries, which employer has no Qualified Plan or has discontinued
its Qualified Plan), his coverage under the Plan shall cease as of the time such
disqualifying event occurs and only the benefits accrued hereunder up to such
time shall be payable from this Plan.

2



--------------------------------------------------------------------------------



 



SECTION 3
BENEFITS
          3.1 Amount. A covered employee shall be entitled hereunder to either
or both, as applicable, of the following supplemental retirement benefits:
     (a) An annual amount equal to the benefit which would have been payable to
the employee under any defined benefit (pension) Qualified Plan in which he is a
participant (“Qualified Pension Plan”), computed without regard to any benefit
limitations imposed by the Code on the computation or amount of such benefit,
and reduced (but not below zero) by any benefits which the employee is eligible
to receive, prior to giving effect to any qualified domestic relations order or
tax levy, under any such Qualified Pension Plan, each benefit being expressed
for this purpose in the normal form of payment under said Qualified Pension
Plan;
     (b) A single sum amount equal to the difference between (1) the cumulative
total of employer contributions (other than contributions characterized as
elective deferrals under Code Section 401(k) or matching contributions under
Section 401(m)) which from time to time would have been contributed to the
account of the employee with respect to periods after December 31, 1993 under
any defined contribution (profit sharing) Qualified Plan in which he is a
participant computed without regard to any limitations imposed by the Code on
the determination or amount of such employer contributions and (2) the actual
employer profit sharing contributions made during such periods prior to giving
effect to any qualified domestic relations order or tax levy, with such
difference adjusted by the average of the investment earnings (or losses)
actually experienced for each such period in the Fidelity Freedom Funds which
are offered as investment choices in the Masco Corporation Future Service Profit
Sharing Plan (or in such other index fund or funds as Masco may determine from
time to time), as if the contributions in (1) above had been made simultaneously
with the actual contributions referenced in (2) above.
In no case shall there be any adjustments for forfeitures of any kind and no
payment made pursuant to this Plan shall have any gross-up for tax effect, other
than as provided under paragraphs 4.5 or 4.6 hereof.
          3.2 Timing and Form of Payments. (a) Retirement benefit payments
hereunder which are supplemental to a Qualified Pension Plan shall be made
commencing at Retirement and shall be payable either (i) for an employee who is
unmarried at the time payments commence, in the form of a single life annuity,
(ii) for any employee who is married when payments commence, in the form of a
50% joint and survivor annuity with the employee’s spouse, or (iii) in an
optional form which the employee validly elects (pursuant to the same
procedures, and for the same optional forms, as are specified in the Qualified
Pension Plan) for payment of benefits hereunder. Any optional form selected
shall be paid at such times and in such amounts as are in the aggregate,
actuarially equivalent to the Plan’s payments when made

3



--------------------------------------------------------------------------------



 



as a single life annuity (including, as applicable, additional early
commencement actuarial reduction for amounts payable under paragraph 3.1(a)
which commence prior to the Qualified Pension Plan’s normal retirement date,
other than benefits (for example, disability benefits) which by their terms
would be payable prior to the normal retirement date with no reduction for early
commencement); such actuarial equivalents shall be computed using the same
formulas and actuarial factors as set forth for determinations of comparable
optional forms of benefits as are offered under the Qualified Pension Plan; for
purposes of this paragraph 3.2(a), an employee’s marital status and spouse shall
be determined in accordance with the Qualified Pension Plan. Other than as
provided in paragraphs 4.5 and 4.6 or in the case of a benefit the Present Value
of which is less than $5000, the Plan may not make an actuarially equivalent
payment in the form of a lump sum.
          (b) A sum payable hereunder which is supplemental to a Qualified
Profit Sharing Plan shall be paid in a single lump sum promptly following
Retirement to the employee (or to the Beneficiary named under the Qualified
Profit Sharing Plan). Notwithstanding the foregoing, such payment shall be
subject to delay as described in paragraph 3.5 for those persons subject
thereto.
          3.3 Forfeitability. Except as provided in paragraph 4.5(a)(i), the
right to any payment of benefits under the Plan shall be vested in the same
manner and to the same extent as benefits are vested under the Qualified Pension
and Qualified Profit Sharing Plans.
          3.4 No Payment During Employment. Notwithstanding the foregoing, no
periodic payments computed under paragraph 3.1 shall be made until after
termination of employment from Masco, the company or any of their subsidiaries.
          3.5 Delay of Payment. Notwithstanding the foregoing, any payments of
Covered Benefits (those benefits subject to the provisions of Code Section 409A)
otherwise payable hereunder to an employee who is a person described in 26 CFR
1.409A-1(i) shall be delayed for the first six months following termination of
employment, and after six months such delayed payments shall be paid to the
employee in a single lump sum, with no interest adjustment for such delay.

4



--------------------------------------------------------------------------------



 



SECTION 4
SOURCE OF BENEFITS AND CHANGE OF CONTROL
          4.1 Cost of Plan. Other than as provided in paragraphs 4.2, 4.5 and
4.6, the entire cost of providing benefits under the Plan, including the costs
of the Plan Administrator, shall be paid by Masco out of its general assets, and
Masco’s obligations under the Plan shall be an unfunded and unsecured promise to
pay. Other than as provided in paragraphs 4.2, 4.5 and 4.6, Masco shall not be
obligated to separately fund its obligations under the Plan.
          4.2 Option to Fund Informally. Notwithstanding paragraph 4.1, Masco
may, at its sole option, or by agreement, informally fund its obligations under
the Plan in whole or in part, provided, however, in no event shall such informal
funding be construed to create any trust fund (other than pursuant to paragraphs
4.5 and 4.6), escrow account or other security for an employee with respect to
the payment of benefits under the Plan. Furthermore, if Masco decides to
informally fund the Plan, in whole or in part, by procuring, as owner, life
insurance for its own benefit on the lives of employees, the form of such
insurance and the amounts thereof shall be the sole decision of Masco, and in no
event shall an employee have any incidents of ownership in any such policies of
insurance.
          4.3 Physical Examinations. If a physical examination is required for
Masco to obtain insurance for covered employees under paragraph 4.2, each
employee agrees to undergo such physical examinations as may be required by the
insurance carrier. Such physical examinations shall be conducted by a physician
approved by Masco, at the expense of Masco.
          4.4 No Employee Contributions or Loans. No loans or hardship
distributions or contributions by employees are permitted or required under the
Plan.
          4.5 Change of Control. (a) Immediately upon the occurrence of any
Change of Control:
(i) If the employee is then employed by Masco or the company, if not already
100%, vesting in all benefits hereunder shall be deemed for all purposes of this
Plan to be 100%.
(ii) Masco shall forthwith deposit to an account in the employee’s name (or that
of the employee’s Beneficiary if the employee is then deceased and the
employee’s Beneficiary is entitled to benefits hereunder) in the Deferred
Compensation Trust, which Masco shall theretofore have established, 110% of the
sum of the Gross-Up Amount plus:
(A) If the employee is then employed by Masco or the company, an amount equal to
the discounted Present Value of the benefits which would have been payable under
paragraphs 3.1 and 3.2 of this Plan upon

5



--------------------------------------------------------------------------------



 



Retirement at age 65 or attained age if greater, assuming for purposes of this
clause, no compensation increases and that if younger than age 65 the employee
and the employee’s Beneficiary had attained such age;
(B) If employment has previously been terminated but the employee or the
employee’s Beneficiary is then entitled in the future to receive benefits under
this Plan, an amount equal to the discounted Present Value of the benefits which
would have been so payable; and
(C) If the employee or the employee’s Beneficiary is then receiving payments
under paragraph 3.2 of this Plan, an amount equal to the Present Value of those
benefits payable in the future to the employee and the employee’s Beneficiary.
(b) If the Deferred Compensation Trust is not established prior to or within
thirty days after the Change of Control, all payments which would otherwise have
been made to the employee or the employee’s Beneficiary from the Deferred
Compensation Trust shall immediately after such thirty day period be made to the
employee or the employee’s Beneficiary by Masco.
(c) Any deposit by Masco to an account in the employee’s name or that of the
employee’s Beneficiary in the Deferred Compensation Trust prior to the
occurrence of the Change of Control, together with all income then accrued
thereon (but only to the extent of the value of such deposited amount and the
income accrued thereon on the day of any deposit under clause (a)(ii) of this
paragraph 4.5), shall reduce by an equal amount the obligations of Masco to make
the deposit required under clause (a)(ii) of this paragraph 4.5.
(d) At or prior to making the deposit required by clause (a)(ii) of this
paragraph 4.5, Masco shall deliver to the Trustee under the Deferred
Compensation Trust a certificate specifying that portion, if any, of the amount
in the trust account, after giving effect to the deposit, which is represented
by the Gross-Up Amount. Payment of 90.91% of the amount required by clause
(a)(ii) of this paragraph 4.5 to be paid to the trust account, together with any
income accrued thereon from the date of the Change of Control, is to be made to
the employee or the employee’s Beneficiary, as applicable, under the terms of
the Deferred Compensation Trust, at the earlier of (1) immediately upon a Change
of Control if the employee then is deceased or has attained age 65, (2) the
employee’s death subsequent to the Change of Control, or (3) the date which is
one year after the Change of Control (subject, in each case, to paragraph 3.5 if
applicable); provided, however, that the Trustee under the Deferred Compensation
Trust is required promptly to pay to the employee or the employee’s Beneficiary,
as applicable, from the trust account from time to time amounts, not exceeding
in the aggregate the Gross-Up Amount, upon the employee’s or the employee’s
Beneficiary’s certification to the Trustee that the amount to be paid has been
or within 60 days will be paid by the employee or the employee’s Beneficiary to
a Federal, state or local taxing authority as a result of the Change of Control
and the imposition of the excise tax under Section 4999 of the Code (or any

6



--------------------------------------------------------------------------------



 



successor provision) on the receipt of any portion of the Gross-Up Amount. All
amounts in excess of the amount required to be paid from the trust account by
the preceding sentence, after all expenses of the Deferred Compensation Trust
have been paid and the Deferred Compensation Trust has been terminated, shall
revert to Masco.
(e) Subject to the next sentence of this clause (e), the payment of the Gross-Up
Amount to the employee or the employee’s Beneficiary or the account in the
employee’s or the employee’s Beneficiary’s name in the Deferred Compensation
Trust hereunder will thereby discharge Masco from any obligations it may have
under any present or future stock option or stock award plan, retirement plan or
otherwise, to make any other payment as a result of the employee’s income
becoming subject to the excise tax imposed by Section 4999 of the Code (or any
successor provision) or any interest or penalties with respect to such excise
tax. As a result of the uncertainty which will be present in the application of
Section 4999 of the Code (or any successor provision) at the time of the
determination of the Gross-Up Amount and the possibility that between the date
of determination of the Gross-Up Amount and the dates payments are to be made to
the employee or the employee’s Beneficiary under this Agreement, changes in
applicable tax laws will result in an incorrect determination of the Gross-Up
Amount having been made, it is possible that (i) payment of a portion of the
Gross-Up Amount will not have been made by Masco which should have been made (an
“Underpayment”), or (ii) payment of a portion of the Gross-Up Amount will have
been made which should not have been made (an “Overpayment”), consistent with
the calculations required to be made hereunder. In the event of an Underpayment,
such Underpayment shall be promptly paid by Masco to or for the employee’s
benefit. In the event that the employee or the employee’s Beneficiary discovers
that an Overpayment shall have occurred, the amount thereof shall be promptly
repaid by the employee or the employee’s Beneficiary to Masco.
(f) Prior to the occurrence of a Change of Control, any deposits made by Masco
to an account in the Deferred Compensation Trust may be withdrawn by Masco. Upon
the occurrence of a Change of Control, all further obligations of Masco under
this Agreement (other than under this paragraph 4.5 to the extent not
theretofore performed) shall terminate in all respects.
          4.6 Control Change. If a “Control Change” has occurred which is also a
“Change of Control” then all of the provisions of the Plan, including the
foregoing provisions of this paragraph 4, shall apply without change. However,
if there is a “Control Change” which is not a “Change of Control” then (a) the
foregoing provisions of paragraph 4 shall apply with exception of subparagraph
4.5(b), (b) in subparagraph 4.5(d)(3) the phrase “the date which is one year
after the Change of Control” is to be replaced by the phrase “in the amounts and
upon the dates set forth in paragraphs 3.1 and 3.2” and (c) for the purposes of
this paragraph 4.6, all references to “Change in Control” in subparagraphs
4.5(a), 4.5(c), 4.5(d), 4.5(e) and 4.5(f) shall be deemed to be “Control
Change”. If, for any reason, the monthly benefit paid by the Deferred
Compensation Trust to the employee or the employee’s Beneficiary is less than
the monthly benefit used to calculate the amount deposited under the next
preceding sentence, Masco shall pay the deficiency directly to the employee or
the employee’s Beneficiary.

7



--------------------------------------------------------------------------------



 



SECTION 5
ADMINISTRATION
     5.1 Plan Administrator and Named Fiduciary. The Plan Administrator and
Named Fiduciary of the Plan for purposes of ERISA shall be Masco Corporation
whose business address is 21001 Van Born Road, Taylor, MI 48180, and whose
telephone number is (313) 274-7400. Masco shall have the right to change the
Plan Administrator and Named Fiduciary of the Plan at any time, and to change
the address and telephone number of the same. Masco shall give each covered
employee written notice of any such change in the Plan Administrator and Named
Fiduciary, or in the address or telephone number of the same.
     5.2 Claims Procedure. The Plan Administrator has the power to interpret all
provisions of the Plan and make final determinations concerning the meaning of
the Plan and the right of any person to benefits under the Plan.
     Each covered employee, or other person claiming through the employee, must
file a written claim for benefits with the Plan Administrator as a prerequisite
to the payment of benefits under the Plan. Any denial by the Plan Administrator
of a claim for benefits under the Plan by an employee or other person
(collectively referred to as “claimant”) shall be stated in writing by the Plan
Administrator and delivered or mailed to the claimant within 90 days after
receipt of the claim, unless special circumstances require an extension of time
for processing the claim. If such an extension of time is required, written
notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period. In no event shall such extension
exceed a period of 90 days from the end of the initial period.
     Any notice of denial shall set forth the specific reasons for the denial,
specific reference to pertinent provisions of the Plan upon which the denial is
based, a description of any additional material or information necessary for the
claimant to perfect his claim, with an explanation of why such material or
information is necessary, and any explanation of claim review procedures under
the Plan, written to the best of the Plan Administrator’s ability in a manner
that may be understood without legal or actuarial counsel.
     A claimant whose claim for benefits has been wholly or partially denied by
the Plan Administrator may request, within 90 days following the date of such
denial, in a writing addressed to the Plan Administrator, a review of such
denial. The claimant shall be entitled to submit such issues or comments in
writing or otherwise, as he shall consider relevant to a determination of his
claim, and may include a request for a hearing in person before the Plan
Administrator. Prior to submitting his request, the claimant shall be entitled
to review such documents as the Plan Administrator shall agree are pertinent to
his claim. The claimant may, at all stages of review, be represented by counsel,
legal or otherwise, of his choice, provided that the fees and expenses of such
counsel shall be borne by the claimant.

8



--------------------------------------------------------------------------------



 



     All requests for review shall be promptly resolved. The Plan
Administrator’s decision with respect to any such review shall be set forth in
writing and shall be mailed to the claimant not later than 60 days following
receipt by the Plan Administrator of the claimant’s request unless special
circumstances, such as the need to hold a hearing, require an extension of time
for processing, in which case the Plan Administrator’s decision shall be so
mailed not later than 120 days after receipt of such request.
     5.3 Arbitration. Exhaustion of the claim and claim review procedures of
Section 5.2 is prerequisite to any further consideration of a claim. In the
event that any claim remains fully or partially unresolved after exhaustion of
the claim and claim review procedures of Section 5.2, any remaining dispute
shall be deemed to have been finally adjudicated under the procedure provided in
paragraph 5.2 unless the claimant or Masco shall have submitted its claim in
accordance with the following procedure:
     Masco and the claimant must first attempt to resolve the dispute through
facilitative mediation conducted by the American Arbitration Association in
accordance with its Rules for the Mediation of Employment Disputes. A Request
for Mediation must be received by the American Arbitration Association within 60
calendar days of the decision which is being appealed or the claim will be
deemed waived. If the dispute is not resolved through mediation, the dispute
shall be resolved by exclusive, final and binding arbitration by the AAA before
a single, neutral Arbitrator knowledgeable in employment law whose decision
shall be final and binding upon the Plan, Masco and the claimant. A Request for
Arbitration must be received by the American Arbitration Association within 60
calendar days from the date the mediation was conducted or the claim will be
deemed waived. The proceedings for the arbitration shall be governed by the
Association’s Rules for the Arbitration of Employment Disputes. Judgment upon an
award rendered by the Arbitrator may be entered in any court having
jurisdiction. Masco will pay all of the expenses and fees of the Mediator. Masco
will also pay the AAA’s mediation administrative fees. Masco will pay all of the
expenses and fees of the Arbitrator. Masco will also pay the AAA’s arbitration
administrative fees. Notwithstanding any provision to the contrary in the Rules
of the American Arbitration Association, the Mediation and Arbitration shall be
held in the Detroit metropolitan area unless agreed to otherwise by the parties
in writing. Any claim shall be deemed waived unless presented within the time
limits specified in Section 5.2 and this Section 5.3. The Arbitrator shall not
have jurisdiction or authority to change, add to or subtract from any of the
provisions of the Plan. The Arbitrator’s sole authority shall be to interpret
and review the Plan Administrator’s decision from which the appeal to
arbitration is taken, utilizing an arbitrary and capricious standard of review
of the Plan Administrator’s decision. If the Arbitrator finds that the Plan
Administrator’s decision was not arbitrary and capricious, the Arbitrator shall
affirm the Plan Administrator’s decision. The Arbitrator shall not conduct a de
novo review of the claim and the Plan Administrator’s decision pertaining
thereto, unless the Arbitrator shall have found that the Plan Administrator’s
decision was arbitrary and capricious. Because arbitration is the exclusive
remedy with respect to any claim hereunder, neither Masco, the claimant nor any
other party has the right to resort to any federal, state or local court or
administrative agency concerning any claim, and the decision of the Arbitrator
shall be a complete defense to any suit, action or proceeding instituted in any
federal, state or local court or before any administrative agency with respect
to any dispute which

9



--------------------------------------------------------------------------------



 



is arbitrable as herein set forth. The arbitration provisions hereof shall, with
respect to any claim, survive the termination of the Plan.

10



--------------------------------------------------------------------------------



 



SECTION 6
LIMITATION OF COVERED EMPLOYEE’S RIGHTS
     6.1 No Contract of Employment. The Plan shall not be deemed to create a
contract of employment between Masco or any Masco subsidiary, the company or any
affiliate of Masco, and any covered employee and shall create no right in any
covered employee to continue in the employ of Masco or any of its subsidiaries,
, the company or any affiliate of Masco for any specific period of time, or to
create any other rights in any covered employee or obligations on the part of
Masco, the company or any affiliate of Masco, except as are set forth explicitly
herein or in a written employment contract. In consideration of his coverage
hereunder each covered employee shall be deemed to have agreed that Masco, the
company or any affiliate of Masco has the right to terminate him at any time,
with or without cause, and nothing in the Plan shall restrict the right of any
covered employee to terminate his employment.
     6.2 Unsecured Creditor. The rights of any employee or any person claiming
through the employee under the Plan shall be solely those of an unsecured
general creditor of Masco. Any employee, Beneficiary or any person claiming
through the employee, shall only have the right to receive from Masco those
payments hereunder as are specified herein. Each covered employee agrees that he
or any person claiming through him shall have no rights or interests in any
specific asset of Masco, including any insurance policies or contracts which
Masco may possess to informally fund the Plan.
     6.3 No Separately Identified Assets. Other than as provided in paragraphs
4.2, 4.5 and 4.6 and permitted by rules established under IRS Rev. Proc. 92-64,
as modified by IRS Notice 2000-56, no asset used or acquired by Masco in
connection with the liabilities it has assumed under the Plan shall be deemed to
be held under any trust for the benefit of any employee nor shall any such asset
be considered security for the performance of the obligations of Masco, but
shall be, and remain, a general unpledged and unrestricted asset of Masco,
except as may be provided by separate agreement and as permitted under Internal
Revenue Service and Department of Labor rules and regulations for deferred
compensation and unfunded supplemental retirement plans.

11



--------------------------------------------------------------------------------



 



SECTION 7
AMENDMENT OR TERMINATION
     7.1 Right to Amend or Terminate Plan. Masco reserves the right to amend the
Plan in any manner deemed appropriate by Masco’s Board of Directors, and Masco
reserves the right to terminate the Plan for any reason and at any time in whole
or part by action of the Board of Directors.
     7.2 Limitations. Notwithstanding paragraph 7.1, no such amendment or
termination shall reduce or otherwise affect the benefits payable to or on
behalf of any covered employee that have accrued prior to such amendment or
termination without the written consent of the employee (or Beneficiary, if
applicable). In addition, the complete or partial termination of this Plan,
should it occur or be deemed by facts and circumstances to have occurred, shall
have the same effect on the vesting of benefits accrued to date under this Plan
as in the case of a complete or partial termination of a Qualified Plan.
     7.3 Payment of Benefits Upon Termination. Other than as provided in
paragraphs 4.5 and 4.6, upon termination or partial termination of the Plan
Masco may elect the method by which benefits accrued through the date of such
termination or partial termination shall be provided. Such election may include
the payment of the present value of all such accrued benefits directly to
covered employees (or beneficiaries, if applicable) or any other method of
payment or funding permissible under law which Masco may, in its sole
discretion, determine; provided, however, no such payment method or funding
shall be utilized, the effect of which would be to subject the recipients of
such payment or funding to adverse tax consequences under Section 409A of the
Code.

12



--------------------------------------------------------------------------------



 



SECTION 8
MISCELLANEOUS PROVISIONS
     8.1 Independence of Benefits. Except as otherwise provided herein or
pursuant to the terms of any separate agreement by Masco or the company with an
employee, the benefits payable under the Plan shall be independent of, and in
addition to, any other benefits or compensation, whether by salary, or bonus or
otherwise. The Plan does not involve a reduction in salary or foregoing of an
increase in future salary by any employee, nor (other than by a separate
agreement with the employee) does the Plan in any way affect or reduce the
existing and future compensation and other benefits of any employee.
     8.2 Nonalienation of Benefits. Except insofar as this provision may be
contrary to applicable law (such as a domestic relations or medical support
order of a court with jurisdiction), no sale, transfer, alienation, assignment,
pledge, collateralization, or attachment of any benefits under the Plan shall be
valid or recognized by Masco.
     8.3 Payments for the Benefit of Employee. In the event that Masco shall
find that any person to whom a benefit is payable under the Plan is unable to
care for his affairs because of illness or accident, is otherwise mentally or
physically incompetent, or is unable to give a valid receipt, Masco may cause
the payments becoming due to such person to be paid to another individual for
such person’s benefit, without responsibility on the part of Masco to follow
application of such payment. Any such payment shall be a payment on account of
such person and shall operate as a complete discharge of Masco from all
liability under the Plan.
     8.4 Use of Words. Wherever any words are used in the Plan in the masculine
gender, they shall be construed as though they also were used in the feminine
gender in all cases where they would so apply, and wherever any words are used
in the Plan in the singular forms they shall be construed as though they also
were used in the plural form in all cases where they would so apply, and vice
versa.
     8.5 Headings. Headings of paragraphs herein are inserted for convenience of
reference. They constitute no part of the Plan and are not to be considered in
the construction of the Plan.
     8.6 Savings Clause. If any provisions of the Plan shall be for any reason
invalid or unenforceable, the remaining provisions nevertheless shall be carried
into effect.

13



--------------------------------------------------------------------------------



 



SECTION 9
DEFINITIONS
     Terms capitalized in the text of this Plan shall have the meanings referred
to below, unless the context requires otherwise. Terms not defined herein shall
be construed in reference to the same or similar terms as used in the applicable
Qualified Plan.

  9.1   Code. See paragraph 1.2.     9.2   Company. See paragraph 2.1.     9.3  
ERISA. See paragraph 1.3.     9.4   Plan. See paragraph 1.1.     9.5   Masco.
See paragraph 1.1.     9.6   Retirement shall mean an employee’s termination of
employment with Masco or the company on a retirement date under any of Masco’s
or the company’s Qualified Plans. Termination of employment for all purposes
under this Plan shall mean a “separation from service” under Section 409A of the
Code which shall only occur if any services which the employee may continue to
provide to Masco or the company as an employee or as a consultant after
termination of employment are not in excess of 49% of the employee’s prior
service level, all as determined in accordance with the regulations under
Section 409A of the Code.     9.7   Change of Control shall be deemed to have
occurred if, during any period of twelve consecutive calendar months, the
individuals who at the beginning of such period constitute Masco’s Board of
Directors, and any new directors (other than Excluded Directors) whose election
by such Board or nomination for election by stockholders was approved by a vote
of at least a majority of the members of such Board who were either directors on
such Board at the beginning of the period or whose election or nomination for
election as directors was previously so approved, for any reason cease to
constitute at least a majority of the members thereof. Excluded Directors are
directors whose election by the Board or approval by the Board for stockholder
election occurred within one year after any “person” or “group of persons” as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 commencing a tender offer for, or becoming the beneficial owner of,
voting securities representing 30 percent or more of the combined voting power
of all outstanding voting securities of Masco, other than pursuant to a tender
offer approved by the Board prior to its commencement or pursuant to

14



--------------------------------------------------------------------------------



 



      stock acquisitions approved by the Board prior to their representing
30 percent or more of such combined voting power.     9.8   Deferred
Compensation Trust shall mean any trust created by Masco to receive the deposit
referred to in clause (a)(ii) of paragraph 4.5.     9.9   Beneficiary shall mean
the person or persons designated by an employee under the applicable provisions
of the Qualified Plans.     9.10   Gross-Up Amount (i) shall be determined if
any payment or distribution by Masco to or for the employee’s benefit, whether
paid, distributed, payable or distributed or distributable pursuant to the terms
of this Plan, any stock option or stock award plan, retirement plan or otherwise
(such payment or distribution, other than an Excise Tax Adjustment Payment under
clause (ii), is referred to herein as a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision) or
any interest or penalties with respect to such excise tax (such excise tax
together with any such interest or penalties are referred to herein as the
“Excise Tax”), and (ii) shall mean an additional payment (the “Excise Tax
Adjustment Payment”) in an amount such that after subtracting from the Excise
Tax Adjustment Payment the employee’s payment of all applicable Federal, state
and local taxes (computed at the maximum marginal rates and including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed upon the Excise Tax Adjustment Payment, the balance will be equal to
the Excise Tax imposed upon the Payments. All determinations required to be made
with respect to the “Gross-Up Amount”, including whether an Excise Tax
Adjustment Payment is required and the amount of such Excise Tax Adjustment
Payment, shall be made by PricewaterhouseCoopers LLP, or such national
accounting firm as Masco may designate prior to a Change of Control, which shall
provide detailed supporting calculations to Masco and the employee. Except as
provided in clause (e) of paragraph 4.5, all such determinations shall be
binding upon the employee, Masco and the company.     9.11   Present Value of
future benefits means the discounted present value of those benefits (including
therein the benefits, if any, the employee’s Beneficiary would be entitled to
receive under this Plan upon the employee’s death), using the UP-1984 Mortality
Table and discounted by the interest rate used, for purposes of determining the
present value of a lump sum distribution on plan termination, by the PBGC on the
first day of the month which is four months prior to the month in which a Change
of Control occurs (or if the PBGC has ceased publishing such interest rate, such
other interest rate as Masco’s Board of Directors deems is an appropriate
substitute). The above PBGC interest rate is intended to be

15



--------------------------------------------------------------------------------



 



      determined based on PBGC methodology and regulations in effect on
September 1, 1993 (as contained in 29 CFR Part 2619).     9.12   PBGC shall mean
the Pension Benefit Guaranty Corporation.     9.13   Control Change shall be
deemed to have occurred if, during any period of twenty-four consecutive
calendar months, the individuals who at the beginning of such period constitute
Masco’s Board of Directors, and any new directors (other than Excluded
Directors) whose election by such Board or nomination for election by
stockholders was approved by a vote of at least two-thirds of the members of
such Board who were either directors on such Board at the beginning of the
period or whose election or nomination for election as directors was previously
so approved, for any reason cease to constitute at least a majority of the
members thereof. Excluded Directors are directors whose election by the Board or
approval by the Board for stockholder election occurred within one year after
any “person” or “group of persons” as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 commencing a tender offer for, or
becoming the beneficial owner of, voting securities representing 25 percent or
more of the combined voting power of all outstanding voting securities of Masco,
other than pursuant to a tender offer approved by the Board prior to its
commencement or pursuant to stock acquisitions approved by the Board prior to
their representing 25 percent or more of such combined voting power.     9.14  
Covered Benefits. See paragraph 3.5.

16



--------------------------------------------------------------------------------



 



SECTION 10
EXECUTION
     IN WITNESS WHEREOF, Masco Corporation has caused this amended and restated
Plan to be executed effective as of October 22, 2008.

              Masco Corporation
 
       
 
  By:    
 
       
 
       
 
  Its:    
 
       

Date:                                                            

17



--------------------------------------------------------------------------------



 



APPENDIX A
QUALIFIED PLANS LIST
MASCO CORPORATION

      DEFINED BENEFIT QUALIFIED   DEFINED CONTRIBUTION QUALIFIED PENSION PLANS  
PROFIT SHARING PLANS
Masco Corporation Pension Plan
  Masco Building Products Corporation Salaried Retirement Plan
 
   
Arrow Fastener Co., Inc. Employees’ Pension Trust
  Masco Corporation Future Service Profit Sharing Plan
 
   
 
  Masco Corporation Master Defined Contribution Plan

